Citation Nr: 1521161	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  10-43 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 1969 to May 1971, and he had service in the Republic of Vietnam from October 1969 to October 1970.  The Veteran died in May 2013.  The appellant in this case is the Veteran's surviving spouse, who has been substituted in this appeal by the agency of original jurisdiction (AOJ).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for hepatitis C.  The Veteran timely completed appeal of that decision prior to his death.

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) in March 2010; a transcript of that hearing is associated with the claims file.  The appellant was notified of a hearing that had been scheduled before the Board in April 2014, but she did not appear.


REMAND

In this case, throughout the appeal period, the Veteran and then the appellant have asserted several etiological causes of the Veteran's hepatitis C as result of military service, including Agent Orange exposure.  The Veteran had service in the Republic of Vietnam, as noted in his service personnel records and on his Form DD-214, and therefore he is presumed to have been exposed to Agent Orange and other tactical herbicides as a result of his military service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).

Prior to his death, the Veteran contended that his hepatitis C was the result of other risk factors during military service, including air gun inoculations, sharing toothbrushes and razor blades, and high-risk sexual activity.

The Veteran underwent a VA examination for his hepatitis C in August 2010, at which time the examiner noted the above risk factors and the diagnosis of hepatitis C.  The examiner opined as follows:  

[I]t is not possible to provide an opinion as to whether it is as likely as not that the Veteran's current hepatitis C is related to [IN-SERVICE EVENT OR RISK FACTOR] without resort to mere [sp]eculation. . . . [P]er Veteran statement, there are multiple risk factors for development of hepatitis C and it is not possible to isolate any one factor as the factor that led to develop[me]nt of hepatitis C.

The Veteran also submitted a September 2010 letter from his private psychologist, Dr. L.R.B., wherein she opined that the Veteran's diabetes and hepatitis C were most likely the result of his herbicide exposure during military service.  

The Board finds that these opinions are inadequate, as the VA examiner failed to provide a non-speculative opinion, and Dr. L.R.B. is a psychologist, not a medical doctor, who provided no supporting explanation for why hepatitis C would be caused by herbicide exposure.  

Accordingly, the case is remanded in order for the AOJ to obtain an opinion from a hepatologist or other appropriate specialist with respect to the most likely cause of the Veteran's hepatitis C.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA medical opinion must be based on an accurate factual premise). 

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the claims file all VA treatment records since April 2008.

2.  Ask the appellant to identify any private treatment that the Veteran may have had for hepatitis C, which is not already of record, to include any end-of-life treatment records which may not have previously been secured.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the appellant should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  After the above-requested development has been completed, send the claims file to a hepatologist or other appropriate specialist for a medical opinion as to the likely cause of the Veteran's hepatitis C.  The claims file and a copy of this remand must be made available to and be reviewed by the specialist.  

Following review of the claims file, including this remand, the reviewer should opine whether the Veteran's hepatitis C more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or was otherwise the result of military service, to include any presumed exposure to Agent Orange or other tactical herbicides during military service.  

The reviewer should additionally address the following noted risk factors during military service, as contended by the Veteran and the appellant:

* Exposure to blood as a result of picking up a dead body
* Sharing toothbrushes
* Sharing razorblades
* High-risk sexual activity
* Air gun inoculations

The reviewer should additionally opine whether the Veteran's hepatitis C was (a) caused by; or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected posttraumatic stress disorder (PTSD) and/or diabetes mellitus, type II.

The reviewer should specifically address the previous August 2010 examiner's findings and conclusions, Dr. L.R.B.'s September 2010 letter, the Veteran and the appellant's statements and contentions, as well as any other pertinent evidence of record.  Consideration should also be given to the length of time between military service and the development of hepatitis C.

A rationale for any opinion expressed must be provided.  If the reviewer opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the claim of service connection for hepatitis C, to include as secondary to herbicide exposure during military service.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

